Case: 6:20-cr-00063-CHB-HAI Doc #: 17 Filed: 03/05/21 Page: 1 of 3 - Page ID#: 54




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

  UNITED STATES OF AMERICA,                          )
                                                     )
             Plaintiff,                              )         Criminal Action No. 6:20-cr-63-CHB
                                                     )
  v.                                                 )
                                                     )    ORDER ADOPTING MAGISTRATE
  ADAM CHRISTOPHER HILL,                             )      JUDGE’S RECOMMENDED
                                                     )           DISPOSITION
             Defendant.                              )

                                        ***    ***       ***     ***
        This matter is before the Court on the Recommended Disposition filed by United States

Magistrate Judge Hanly A. Ingram, [R. 16]. The Recommended Disposition addresses the United

States Probation Office’s (“USPO”) Supervised Release Violation Report (“the Report”) and its

Addendum, which allege three Grade C violations of the conditions of Defendant Adam

Christopher Hill’s supervised release. Id. at 1–2. For the reasons set forth below, the Court will

adopt the Magistrate Judge’s Recommended Disposition and dismiss the three violations with

prejudice.

       First, the Report alleges that Hill violated Special Condition #20 of his conditions of

supervision. Id. at 1. That condition requires Hill’s participation in the Location Monitoring

Program for at least six months. Id. The Report alleges that Hill left his residence on or about

October 26, 2020, without notifying anyone (including his probation officer) of his location, and

his probation officer was unable to contact or locate him. Id. at 2. Next, the Report alleges a

violation of the condition that Hill participate in a substance abuse treatment because Hill failed

to attend a treatment appointment on October 28, 2020. Id. These conditions were initially

imposed in the Western District of Kentucky, and jurisdiction was transferred to this Court on

                                                -1-
Case: 6:20-cr-00063-CHB-HAI Doc #: 17 Filed: 03/05/21 Page: 2 of 3 - Page ID#: 55




October 30, 2020. Id. at 1. On November 4, 2020, Hill was arrested, and the USPO released an

Addendum to the Report. Id. The Addendum alleges a third Grace C violation, specifically, a

violation of the condition that forbids Hill from leaving his judicial district without permission.

Id. After an initial hearing, Hill was released on active GPS monitoring. Id.

       After reviewing the Report and Addendum, the Magistrate Judge reviewed the procedural

history of the case, noting that Hill had been compliant with his conditions upon release. Id. at 3.

The Magistrate Judge also explained that, at a final hearing on February 22, 2021, the United

States moved to dismiss all three violations with prejudice. Id. According to Hill’s probation

officer, Hill has been complaint will all conditions since his initial appearance, has been

working, has passed all drug tests, and is receiving substance abuse and mental health treatment.

Id. Having reviewed this information, the Magistrate Judge recommended that all three

violations be dismissed with prejudice, as requested by the United States. Id. at 4.

       The Magistrate Judge’s Recommended Disposition advised the parties that any objections

must be filed with five days. Id. The time to file objections has passed, and neither party has filed

any objections to the Recommended Disposition nor sought an extension of time to do so.

       Generally, this Court must make a de novo determination of those portions of the

Recommended Disposition to which objections are made. 28 U.S.C. § 636(b)(1). When no

objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140, 151

(1985). Parties who fail to object to a Magistrate Judge’s recommended disposition are also

barred from appealing a district court’s order adopting that recommended disposition. United

States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d 947, 949–

50 (6th Cir. 1981). Nevertheless, this Court has examined the record and agrees with the



                                                 -2-
Case: 6:20-cr-00063-CHB-HAI Doc #: 17 Filed: 03/05/21 Page: 3 of 3 - Page ID#: 56




Magistrate Judge’s Recommended Disposition. Accordingly, the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED as follows:

   1. The Magistrate Judge’s Recommended Disposition [R. 16] is ADOPTED as the opinion

       of this Court;

   2. The three violations outlined in the USPO’s Report and Addendum are DISMISSED

       WITH PREJUDICE.

   This the 5th day of March, 2021.




                                           -3-
